Citation Nr: 0334604	
Decision Date: 12/11/03    Archive Date: 12/24/03

DOCKET NO.  02-01 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for right renal cell 
carcinoma with metastases to the lung.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel






INTRODUCTION

The veteran had active service from August 1975 to January 
1986.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions rendered by the San 
Diego, California, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


FINDING OF FACT

The preponderance of the evidence demonstrates that right 
renal cell carcinoma with metastases to the lung first 
manifested many years after service, and is not proximately 
due to or caused by left-sided pneumothorax or otherwise 
related to service.  


CONCLUSION OF LAW

Right renal cell carcinoma with metastases to the lung was 
not incurred in or aggravated by the veteran's active 
military service nor is it related to a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 
(West 2003); 38 C.F.R. §§ 3.159, 3.303, 3.310  (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  VCAA

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  These changes were codified in pertinent 
part at 38 U.S.C.A. §§ 5103, 5103A (West 2003) and 38 C.F.R. 
§ 3.159 (2003).  In effect, this new legislation eliminates 
the requirement under the old 38 U.S.C.A. § 5107(a) (West 
1991) that a claimant must present a well-grounded claim 
before the duty to assist is invoked.

Under the VCAA, VA's duty to notify and assist has been 
significantly expanded in the following areas.  First, VA has 
a duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2003); 38 C.F.R. § 3.159(b)(2) (2003).  Second, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2003); 38 C.F.R. § 3.159(b)(1) (2002); See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2003).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 
5103A (West 2003); 38 C.F.R. § 3.159(c) (2003).  

The Board finds no deficiencies with the duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete as required in 38 U.S.C.A. § 5102.  It is noted 
that the veteran filed a claim for service connection in 
November 2000.  Thereafter, the RO sought to obtain all 
evidence referenced by the veteran in order to make the claim 
substantially complete.  

With respect to VA's duty to notify, the record shows that 
the requirements of the VCAA were set forth in a Statement of 
the Case (SOC) in December 2001.  Treatment records 
identified by the veteran are associated with the claims 
file.  It appears from the contentions and arguments 
presented by the appellant that he is fully aware of the 
relevant law and evidence germane to his claim on appeal, and 
is aware, as well, of the responsibilities that both he and 
VA share with respect to the development of the claim.  The 
VCAA-notice contained in the SOC essentially informed him 
what evidence and information VA had and what VA would be 
obtaining and explained that VA would make reasonable efforts 
to help him get evidence such as medical records, but that he 
was responsible for providing sufficient information to VA to 
identify the custodian of any records.  The SOC further 
informed the veteran of the provisions of the VCAA and VA's 
duties.  

In view of the above, and from review of the evidence in the 
claims file, there does not appear to be any additional 
missing information or other evidence that has not been 
accounted for in the RO's notification actions taken in 
connection with the appellate development and review of this 
appeal.  Therefore, the Board finds that the Department's 
duty to notify has been satisfied.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).

With respect to VA's duty to assist, VA and private records 
have been identified and obtained.  The Board finds that the 
claim for service connection is substantially complete.  The 
duty to assist also includes, when appropriate, the duty to 
conduct a medical examination of the claimant.  In this case, 
the RO did provide the appellant with a VA compensation 
examination.  

Finally, the Board notes that the VCAA notification letters 
sent to the appellant, in conjunction with the SOC, 
essentially complied with the recent holding of Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003).  In this case, the RO advised the 
appellant of the VCAA.  The RO's duty to notify, pursuant to 
38 C.F.R. § 3.159(b), was not invalidated by the recent 
Federal Circuit decision.  Moreover, even if the December 
2001 SOC did not expressly notify the appellant that he had 
one year to submit the requested information and/or evidence, 
in compliance with 38 U.S.C.A. § 5103(b), any such error in 
the letters was harmless and did not affect his substantive 
rights.  That is so because more than one year has passed 
since the SOC was sent, so the appellant's case was not 
decided before the one-year period expired, and he had more 
than ample time to submit additional evidence.  The documents 
collectively provided pertinent law and addressed all 
evidence presented in the claim.  It is clear that the 
claimant has nothing further to submit, and adjudication of 
his claim can proceed.  Further delay of the appellate review 
of this case by the Board would serve no useful purpose.

Accordingly, the Board finds that additional efforts to 
assist within the letter and spirit of the VCAA are not 
required.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements of law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).

B.  Service Connection for right renal carcinoma with 
metastasis to the lung

The veteran has advanced two theories in his claim.  He urges 
that his lung cancer is related to service-connected 
pneumothorax.  Alternately, he urges that his kidney cancer 
is etiologically related to kidney injury he incurred when he 
was the victim of a personal assault in 1976 while on active 
duty.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303(a), 3.304 (2003).  

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  

In addition, service connection for certain chronic diseases 
may be established based upon a legal "presumption" by 
showing that it manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service.  38 U.S.C.A. §§  1112 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2003).  In addition, a disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service-connected.  38 C.F.R. 
§ 3.310 (2003).  

Service medical records are negative for complaints and 
findings of cancer of the kidney or lung.  No records 
indicate trauma to the kidney.  A service medical record does 
show that he suffered left pneumothorax in August 1977 after 
being in an automobile accident.  He was hospitalized and 
treated for 10 days and then he had full expansion and was 
discharged.  No residuals of left pneumothorax were found on 
VA examination in December 1993.  

Records from Grossmont Hospital show that the veteran 
underwent right radical nephrectomy in June 1999.  The actual 
diagnosis of the cancer was right paraganglioma.  This 
condition was resistant to chemotherapy.  The condition was 
discovered in his lungs and a right upper lung lobectomy was 
performed in October 2000.  VA records show he continues to 
receive treatment for these conditions.  

The RO requested a medical opinion as to the etiology of the 
veteran's lung cancer in conjunction with this claim.  In 
December 2000, a VA physician  rendered a statement upon 
review of the medical record.  The examiner found that the 
present metastatic lung disease was completely unrelated to 
the left-sided pneumothorax which occurred in service.  He 
opined that there was no correlation between the present lung 
cancer because it was metastatic disease related to the 
kidney cancer.  Therefore, the doctor opined that it was 
unlikely that the current lung disease was related to 
service.  

The veteran submitted a statement from his doctor at 
Grossmont who is treating him for cancer.  This statement, 
dated in May 2001, indicates that the veteran's paraganglioma 
about the left kidney was surgically removed but despite this 
the veteran developed metastatic disease to the chest.  The 
veteran did not respond to chemotherapy, and he had some 
nodules resected.  The doctor, David J. Bodkin, M.D., 
continued that the veteran's tumor is very rare, and added 
that the etiology is uncertain.  However, Dr. Bodkin noted 
that there was 'a remote possibility' that the tumor could 
have been stimulated by some stress.  He then notes the 
veteran's personal history of assault in service and the 
reported injury to the kidney area.  He noted that the 
veteran reported being hospitalized for several days for this 
problem, and that the veteran reported that he was treated 
for a ruptured kidney on the same side as the malignant 
process.  

The Board finds that the preponderance of the evidence is 
against the claim of service connection for right renal 
cancer with metastases to the lung.  There is no medical 
evidence of these problems in service or for over 10 years 
following separation from service.  Moreover, there is no 
medical opinion relating these problems to service.  Dr. 
Bodkin's statement refers to the 'remote possibility' that 
stress could stimulate the tumor.  This is not an affirmative 
medical opinion as to etiology but rather is at most 
speculation.  Dr. Bodkin does not conclude that an actual 
causal relationship exists between the veteran's tumor and 
any documented trauma, nor does he indicate that it was at 
least as likely as not that the cancer was related to any 
incident of service.  Rather, he refers to a remote 
possibility of a relationship between 'some stress' and the 
tumor.  This does not serve to place the claim in equipoise.  
This is particularly true considering the negative opinion 
from the VA physician, and the lack of probative credible 
evidence of a relationship between the cancer and service.  

Moreover, there is no medical evidence that the cancer is 
caused by or proximately due to service-connected left-sided 
pneumothorax.  The veteran has urged that there is a 
connection, but there is no medical evidence consistent with 
his assertion.  In fact, the only medical evidence of record 
regarding the etiology of the lung cancer indicates that the 
condition is related to the kidney cancer.  Though the remote 
possibility exists of a relationship between some stress and 
the tumor, the etiology of the kidney cancer is uncertain, as 
noted by Dr. Bodkin.  Dr. Bodkin is the veteran's treating 
doctor and a member of an oncology group, and his opinion is 
given substantial probative weight on this matter.  
Unfortunately, his opinion compels the Board to conclude that 
the cancer is not at least as likely as not related to the 
veteran's service or to any service-connected disability, 
including pneumothorax.  

As noted, the veteran urges that the cancer is caused by a 
personal assault occurring during service.  Even if Dr. 
Bodkin's statement provided actual support for this theory, 
the record is devoid of reference to such an assault or 
treatment for rupture of the kidney in service.  There is no 
indication that the service medical record is incomplete.  
While a claimant may report as to symptoms he perceives to be 
manifestations of disability, the question of whether a 
chronic disability is related to service or a service-
connected disability is one which requires skill in 
diagnosis, and questions involving diagnostic skills must be 
made by medical experts.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The veteran is not a medical expert and none of 
the medical evidence provides sufficient supporting evidence 
for his theories.  

Thus, as the preponderance of the evidence is against the 
claim of service connection for right renal cell carcinoma 
with metastases to the lung, the Board is compelled to deny 
the veteran's claim.  


ORDER

Service connection for right renal cell carcinoma with 
metastases to the lung is denied.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



